Citation Nr: 1145727	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable initial rating for residuals of a fracture of the fifth metacarpal bone of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously remanded by the Board in January 2010 in order to afford the Veteran a personal hearing before a member of the Board.  In July 2011, the Veteran testified before the undersigned, seated at the RO.  A written transcript of this hearing has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable initial rating for his residuals of a fracture of the fifth metacarpal bone of the right hand.  At his July 2011 personal hearing, the Veteran stated his right hand disability has increased in severity subsequent to the most recent VA medical examination, in September 2005.  The Board notes that it has been over six years since the Veteran's last VA examination of his hand.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Veteran has stated he receives ongoing VA outpatient treatment for his service-connected disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  The RO most recently requested the Veteran's medical treatment records in February 2011; records generated since that time must be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Milwaukee, Wisconsin, or any other VA medical facility at which the Veteran has received treatment, for the period from February 2011 to the present.  If no such records are available, that fact must be noted for the record and the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  Schedule the Veteran for a VA examination to determine his current degree of disability resulting from his fracture of the fifth metacarpal bone of the right hand.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should indicate complete range of motion in degrees for the joints of the right hand, and express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of degree of additional range-of-motion loss due to pain on use or during flare-ups.  Additionally, the examiner should discuss the scarring of the right hand and note any impairment it causes.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the issue on appeal in light of any all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

